Citation Nr: 1038052	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-09 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968, and died on December [redacted], 2006.  The appellant is the 
Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
denying entitlement to service connection for an acquired 
psychiatric disorder for accrued benefits purposes.  A timely 
appeal was noted from that decision.  

In March 2010, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.


FINDINGS OF FACT

1.  At the time of his death in December 2006, the Veteran had a 
pending claim for service connection for a psychiatric disorder, 
to include as secondary to a service-connected disability.  

2.  The appellant timely filed a claim for accrued benefits in 
March 2007.

3.  The evidence of record at the time of the Veteran's death 
shows that his psychiatric disorder first manifested years after 
his service and is not directly related to his service.

4.  At the time of the Veteran's death, service connection was in 
effect for chronic renal disease, requiring hemodialysis, 
hypertension, and diabetes mellitus with associated 
complications.  

5.  The evidence of record is at least in equipoise as to whether 
anxiety disorder with dysthymia was medically related to his 
service connected disabilities.  


CONCLUSION OF LAW

Service connection for anxiety disorder with dysthymia as 
secondary to a service-connected disability, for accrued benefits 
purposes, is warranted.  38 U.S.C.A.       §§ 1110, 5107, 5121 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.1000 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the 
appellant under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As 
will be discussed below, the Board finds that service connection 
for anxiety disorder with dysthymia as secondary to a service-
connected disability, for accrued benefits purposes, is 
warranted; therefore, a full discussion of whether VA met these 
duties is not needed.  

Accrued Benefits

The law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a Veteran, 
his or her lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of death, 
and which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence that 
was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the Veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), 
which stated that a consequence of the derivative nature of the 
surviving spouse's entitlement to a Veteran's accrued benefits 
claim is that, without the Veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.  

In December 1971, the Veteran filed a claim for service 
connection for a "nervous condition."  This claim was pending 
and unadjudicated at the time of the Veteran's death in December 
2006.  

An application for accrued benefits must be filed within one year 
after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  
Applicable law and VA regulations, however, further stipulate 
that for claims filed for death benefits, a specific claim in the 
form prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).

The appellant filed a timely claim for accrued benefits in March 
2007.  Thus, the Board must adjudicate the issues pending at the 
time of the Veteran's death for the purpose of accrued benefits; 
however, the applicable regulation permits the Board to address 
only the evidence of record that was associated with his claims 
folder at the time of his death.  See 38 C.F.R. § 3.1000(a).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application".  See 67 Fed. 
Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to 
indicate that "evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.  
Pursuant to the Board's March 2010 remand, all VA treatment 
records up to the date of the Veteran's death have been obtained 
and are in the file.  The Board is satisfied there was 
substantial compliance with its remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Secondary service connection will be granted when a disability is 
proximately due to or the result of a service connected disease 
or injury.  38 C.F.R. § 3.310.  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service treatment records are negative for 
psychiatric complaints or treatment.  His May 1968 separation 
examination was negative for psychiatric abnormalities, and he 
specifically denied "nervous trouble of any sort" on his 
concurrent Report of Medical History.  The Veteran filed a claim 
for service connection for a "nervous condition" in December 
1971, stating that he was treated for "nerves" at Fort Leonard 
Wood in March 1966, in Vietnam in August 1966, and at Fort Polk, 
Louisiana, in January 1968.  There is no evidence in the record 
that the Veteran was treated for a psychiatric disorder, although 
other medical records from those locations and periods of time 
identified by the Veteran are of record.  The Veteran failed to 
report for a scheduled March 1972 examination.

Private clinical notes dating from the early 1990s show diagnoses 
of diabetes mellitus, uncontrolled hypertension and chronic renal 
insufficiency requiring hemodialysis.  A clinical note dated 
February 1994 indicates that the Veteran was being prescribed 
Xanax, but does not note the reasons for the prescription.  A 
clinical evaluation dated May 1995 shows that the Veteran 
"admits to [increased] stress" and was diagnosed with anxiety.  

The Veteran received a VA mental health examination in May 1996.  
He stated that his traumatic experiences included taking enemy 
fire while guarding a perimeter, and that he first felt feelings 
of anxiety during this period of time.  He had nightmares with 
increasing frequency since his Vietnam service.  The Veteran 
further indicated that he was hospitalized at Mental Health 
Resource Center, a private facility, in Jacksonville, Florida, 
for a "nervous breakdown" in 1994, at which point he was 
prescribed Xanax.  The Veteran asserted to the examiner that his 
"anxiety and problems with his nerves are directly related to 
financial problem and his physical health whereby he is unable to 
work due to kidney dialysis."  On mental status examination, the 
examiner noted a "high degree of anxiety because of his 
multitude of medical problems and financial difficulties."    
The diagnosis was "anxiety neurosis with dysthymia due to 
mounting physical and financial problems."   

On his October 1996 substantive appeal, the Veteran restated his 
belief that his anxiety disorder stemmed from the "many 
stressful situations" to which he had been exposed in Vietnam, 
but did not provide any additional details as to his symptoms or 
the specific stressors which had caused them.  

There is no evidence of further clinical treatment for an 
acquired psychiatric disorder until June 2004, when the Veteran 
was seen for an "initial assessment" at the Jacksonville VA 
Outpatient Clinic's Mental Health Center.  The Veteran had been 
referred by his VA primary care physician for a history of 
"disturbing dreams and panic attacks ... history of hypertension, 
renal failure and on dialysis."  The Veteran reported a history 
of symptomatology "since the 1970s" with a hospitalization in 
1993-1994 for "depression and adjustment to illness - had just 
gone on dialysis at that time."  The diagnosis was "anxiety 
disorder NOS."  A similar history and course of symptomatology 
was reported on clinical evaluation in September 2004.  In 
February 2005, the diagnosis was "anxiety disorder ... [with] some 
mood fluctuation due to physical condition/stress."  The Veteran 
died in December 2006 without any clinically significant change 
in his psychiatric symptomatology.  

On the question of whether service connection is warranted on a 
direct basis, the Board notes that the Veteran's service 
treatment records are negative for psychiatric complaints, and 
that the Veteran specifically denied psychiatric symptomatology 
upon discharge in May 1968.  Some years after his discharge from 
active service, the Veteran began to report increased feelings of 
anxiety, which he related to his stressful Vietnam service; 
however, a diagnosis of post-traumatic stress disorder (PTSD) was 
not made prior to his death, and his anxiety disorder was found 
to be related to the physical disorders and financial 
difficulties the Veteran experienced following his discharge from 
active service.  While the Veteran was competent to report 
feelings of increased anxiety during service, see Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), he was not competent to diagnose 
a psychiatric disorder, or render an opinion as to its cause or 
etiology, because he does not have the requisite medical 
expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

However, the Board does find that a preponderance of the evidence 
supports a finding that the Veteran's acquired psychiatric 
disorder was proximately due to his service connected 
disabilities.  At the time of the Veteran's death, he was service 
connected for chronic renal disease, diabetes mellitus and 
associated complications, and hypertension.  These are the same 
disorders from which the Veteran suffered in May 1996, when a VA 
mental health examination found that the Veteran's anxiety 
disorder was the result of his "mounting physical and financial 
problems."  The examination report clearly shows that the 
Veteran's stress stemmed primarily from his service-connected 
chronic renal insufficiency and hemodialysis, which had 
necessitated his unemployment and subsequent financial 
difficulties.  VA mental health evaluations dated in 2004 and 
2005 also related the Veteran's anxiety disorder to his 
"physical condition."   Although at the time of his death, the 
Veteran's VA "problem list" included non-service-connected 
disorders such as asthma and prostatitis, the tenor of the VA 
mental health evaluations indicates that the symptomatology 
associated with his chronic renal insufficiency, diabetes 
mellitus, and hypertension, was a primary source of his anxiety. 

Thus, the Board finds that the evidence is at least in equipoise 
on the matter of service connection for an acquired psychiatric 
disorder on a secondary basis.  The Board is required to resolve 
all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  Accordingly, service connection for an 
acquired psychiatric disorder as secondary to the Veteran's 
service-connected disabilities, for accrued benefits purposes, is 
warranted.  


ORDER

Entitlement to service connection for anxiety disorder with 
dysthymia, for accrued benefits purposes, is granted.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


